Citation Nr: 0414564	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel





INTRODUCTION

The veteran had active military service from December 1960 to 
March 1966.  The appellant is the veteran's spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 RO determination denying the appellant's 
claim for an apportionment of the veteran's nonservice-
connected pension.  The appellant filed a notice of 
disagreement in July 2002, the RO issued an statement of the 
case in June 2003, and the appellant perfected her appeal in 
August 2003. 

REMAND

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 

A claim for an apportionment is a "contested claim" subject 
to special procedural requirements.  See 38 U.S.C.A. § 7105A; 
38 C.F.R. §§ 19.100, 19.101, 19.102; VA Adjudication 
Procedure Manual M21-1 (M21-1), Part IV, paras. 5.08-5.09.  
For example, all interested parties must be specifically 
notified of the action taken by the RO in a simultaneously 
contested claim (as well as the right and time limit for 
initiation of an appeal, along with hearing and 
representation rights).  Upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties and their representatives must be 
furnished a copy of the statement of the case.  When a 
substantive appeal is filed, its content is to be furnished 
to the other contesting parties to the extent that it 
contains information that could directly affect the payment 
or potential payment of the benefit that is the subject of 
the contested claim.  

In this case, the record does not reflect the RO sent the 
veteran a copy of the July 2002 decision denying the 
appellant an apportionment of the veteran's nonservice-
connected pension, or a copy of the June 2003 statement of 
the case, or a copy of the appellant's August 2003 
substantive appeal.  Remand is therefore required for 
compliance with contested case procedures, primarily to give 
the veteran all the required notifications, and provide him 
an opportunity to present argument on the specific 
allegations raised by the appellant.

The RO has also not sent correspondence notifying the 
appellant and the veteran of the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Neither the 
appellant nor the veteran has specifically indicated that any 
additional, relevant evidence is available.  However, this 
does not discharge VA's duties under the VCAA, and because 
the claims file reflects no specific waiver of the VCAA 
notice rights, further action is needed to ensure compliance 
with all due process requirements.  

After providing the required notice, the RO should obtain any 
additional evidence about which the appellant or veteran 
provides sufficient information, in accordance with 38 C.F.R. 
§ 3.159 (2003).  

Accordingly, the Board REMANDS this case to the RO, via the 
AMC, for the following actions: 

1.  Ensure compliance with the contested claim 
requirements of 38 U.S.C.A. § 7105A, 38 C.F.R. 
§§ 19.100, 19.101, 19.102, and M21-1, Part IV, 
paras. 5.08-5.09.  This includes furnishing the 
veteran with a copy of the July 2002 decision 
denying the appellant an apportionment of the 
veteran's nonservice-connected pension, a copy of 
the June 2003 statement of the case, and a copy of 
the content of the appellant's August 2003 
substantive appeal.  

2.  Ensure that all notification actions required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully 
satisfied for the appellant's claim on appeal.  See 
also 38 C.F.R. § 3.159.  This includes sending the 
appellant and the veteran (as well as any 
respective representatives thereof) a letter 
discussing what information and evidence not of 
record is necessary to substantiate the claim for 
apportionment, what information and evidence VA 
will seek to provide, and what information and 
evidence the appellant and veteran are expected to 
provide.  In the letter, invite the appellant and 
the veteran to submit all pertinent evidence in 
their possession, and explain the type of evidence 
that is their ultimate responsibility to submit.  
Clearly explain to the appellant and veteran that 
they have a full one-year period to respond (even 
though VA may decide the claim within the one-year 
period).  

3.  If either the appellant or the veteran 
responds, assist them in obtaining any additional 
evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be associated with 
the claims file.  If any records sought are not 
obtained, the RO should notify the appellant or 
veteran, as appropriate, of the records that were 
not obtained, explain the efforts taken to obtain 
them, and describe further action to be taken.

4.  Review the claims file and ensure that any 
remaining notification or development duties are 
fulfilled.  See 38 C.F.R. § 3.159 (2003).  

5.  Thereafter, readjudicate the appellant's claim 
for apportionment of the veteran's nonservice-
connected pension.  If the claim remains denied, 
furnished both the appellant and the veteran with a 
supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on the claim 
for apportionment, including a summary of the 
evidence and discussion of all pertinent legal 
authority.  Allow an appropriate period for 
response and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  Both the appellant and the veteran have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


